Opinion
Per Curiam,
The appellant, Edward Bittner, following a coroner’s inquest, was held on the charge of murder pending action by the grand jury. An action in habeas corpus was instituted which the lower court dismissed. Subsequently, Bittner was indicted by the grand jury for *6murder and involuntary manslaughter. Later, this appeal was filed from the order below dismissing the habeas corpus action.
We need not reach the question of whether or not the indictments returned by the grand jury rendered the issues raised by this appeal moot, since the appeal is from an unappealable order and must be quashed.
The appellant does not seek release on bail and under such circumstances the pretrial order refusing a writ of habeas corpus is interlocutory, from which, absent exceptional circumstances, an appeal does not lie. Cf. Commonwealth v. Pollick, 420 Pa. 61, 215 A. 2d 904 (1966), and Commonwealth ex rel. Fisher v. Stitzel, 418 Pa. 356, 211 A. 2d 457 (1965).
Appeal quashed.
Mr. Justice Musmanno took no part in the consideration or decision of this case.